Citation Nr: 0608893	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  99-11 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to service connection for nerve damage to 
the left arm.  In August 1999, the veteran testified before a 
decision review officer seated at the RO.  A transcript of 
the hearing has been associated with the claims folder. 

The veteran's appeal was initially presented to the Board in 
December 2000, and again in July 2003 and July 2004; on each 
occasion, it was remanded for additional development.  This 
appeal has now been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
obligations to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues on appeal.

2.  Competent evidence has not been presented of a nexus 
between the veteran's in-service left arm injection and a 
current left shoulder disability.  


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the benefit claimed via RO letters issued in February 2001, 
January 2002, October 2003, and July 2004; and the rating 
decisions, statement of the case (SOC), supplemental 
statements of the case (SSOCs), and the Board's prior remand 
orders issued since 1997 to the present.  In addition, these 
documents provided the veteran with specific information 
relevant to the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  In this 
respect, the Board notes that all private medical treatment 
records made known to VA have been obtained.  The veteran was 
also notified of the above development via the RO's letters 
and other mailings to the veteran.  No response or additional 
records have been received to the present.  The RO has also 
obtained the veteran's medical treatment records and 
examination reports from the Atlanta VA medical center, where 
he has received treatment.  Thus, the Board finds that no 
additional evidence, which may aid the veteran's claims or 
might be pertinent to the bases of the claims, has been 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decisions, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in June 1995) and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial July 1997 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The veteran seeks service connection for a left shoulder 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  Service 
connection may also be awarded for certain disabilities, such 
as arthritis, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran contends he suffered a muscle and/or nerve injury 
of the left shoulder during a blood test in 1945, during 
military service.  He stated that following a needle being 
inserted into his left arm, his arm became painful and 
swollen for several weeks thereafter.  

The veteran's service medical records are of record but may 
be incomplete.  The RO has attempted to obtain additional 
medical records from the Surgeon General's Office and other 
supplemental sources, without success.  Nevertheless, his May 
1946 service separation examination is of record, and 
reflects no musculoskeletal or neurological disorder of the 
left shoulder at the time of his service discharge.  The 
remainder of the veteran's service medical records which have 
been obtained are also negative for any diagnosis of or 
treatment for a left shoulder disability.  

More recently, the veteran was afforded VA examination in 
December 1997, at which time he reported a history of left 
shoulder pain and weakness since an injection in service.  On 
physical examination his shoulder displayed some pain and 
tenderness, especially with motion.  Limitation of motion was 
also present.  The examiner found no evidence of nerve damage 
of the left upper extremity, but a partial frozen shoulder 
was diagnosed.  The examiner attributed this disorder to 
nonuse secondary to pain following the 1945 injection, 
according to the veteran's self-reported history.  

A second VA examination with a different examiner was 
afforded the veteran that same month.  X-rays of his left 
shoulder indicated some mild degenerative changes at the 
shoulder.  This examiner also found no evidence of a nerve 
injury to the left upper extremity, but concurred with the 
prior assessment that the veteran developed a painful left 
shoulder arthropathy secondary to disuse.  

Also in December 1997, the veteran underwent a neuromuscular 
electrodiagnosis examination conducted by a private 
physician, J.B.F., M.D.  The examination revealed no nerve 
conduction deficits in the veteran's left arm and shoulder, 
but Dr. F. noted that this result did not exclude the 
possibility of a frozen shoulder.  

In March 2002, the entire record was reviewed by one of the 
VA examiners who saw the veteran in December.  After 
reviewing all evidence of record, the examiner concluded 
there was "no relationship" between the veteran's current 
left shoulder disability and any injection in service.  The 
doctor based this determination on the veteran's statement 
that his original injection in service was in the left elbow 
region, and his current left upper extremity disability was 
of the shoulder.  The examiner also noted that the veteran's 
service medical records are silent for any complaints of a 
left shoulder disability, and he did not seek post-service 
treatment for a left shoulder until many years after service.  

A November 2003 private X-ray of the veteran's left shoulder 
confirmed degenerative changes in the shoulder.  

Another VA neurological examination of the veteran was 
performed in February 2004.  Physical findings included 
ongoing pain and tenderness of the left shoulder, with 
limitation of motion.  The examiner diagnosed frozen shoulder 
syndrome with pain and disuse atrophy.  

Most recently, the veteran was afforded VA examination in 
March 2005.  He continued to report pain, weakness, and 
numbness of the left shoulder.  On physical examination the 
veteran's shoulders were roughly symmetrical, with no 
evidence of muscle atrophy.  Strength was 4-5/5, and reflexes 
were intact bilaterally.  Range of motion was markedly 
limited, however.  The examiner found these findings 
consistent with degenerative arthritis and frozen shoulder.  
However, no neurological disability was found.  Based on the 
findings and review of the record, the examiner found it 
unlikely that the veteran's current left shoulder disability 
was attributable to any in-service event, including an 
injection.  

After review of the entire record, the Board finds the 
preponderance of the evidence to be against the award of 
service connection for a left shoulder disability.  Even 
assuming the veteran sustained an undetermined injury to the 
left upper extremity in February 1945, such an injury was 
apparently acute and transitory, as no disability of the left 
arm or shoulder was noted on service separation examination 
in May 1946.  Additionally, the record does not reflect that 
the veteran sought post-service treatment for a left upper 
extremity disability until the mid-1990's, approximately 50 
years after his service separation.  The Board notes that 
subsequent to service the veteran contacted VA on several 
occasions regarding medical disability compensation and 
various other benefits, but did not report a disability of 
the left upper extremity until very recently.  

While at least one VA examiner did suspect that the veteran 
might have developed frozen shoulder syndrome of the left 
shoulder secondary to disuse of the shoulder as a result of 
alleged pain following his February 1945 injection, this 
opinion is little more than speculation, as it was based 
entirely on the veteran's self-reported medical history.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The record itself does not reflect any 
injury to the left arm or shoulder during military service.  
Additionally, subsequent medical examiners, including most 
recently in March 2005, found a nexus between an injection in 
the left elbow during military service and a left shoulder 
disability more than 50 years later to be unlikely.  Overall, 
the preponderance of the evidence is against the veteran's 
claim, and service connection for a left shoulder disability 
must be denied.  

In support of his claim the veteran has submitted several 
statements from R.D., who stated he served with the veteran 
during military service.  Mr. D. stated he observed the 
veteran's swollen left arm following a shot to the arm during 
a routine medical examination.  The veteran has also 
submitted his own contentions, and those of several friends 
and relatives.  However, because all these parties are shown 
to be laypersons, their opinions regarding medical etiology 
and diagnosis are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a left shoulder 
disability, and his claim must therefore be denied.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).





ORDER

Service connection for a left shoulder disability is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


